Title: Enclosure C: Mode of Constituting the Proposed Annuities, 30 November 1792
From: Treasury Department,Hamilton, Alexander
To: 



[C]

  Mode of Constituting the Proposed Annuities.


  1793.
  Surplus dividend of Bank stock beyond the interest which will  be payable, estimated at
  60.000.  
  


  
  Tax
  43.199. 6
  


  
  
  
  103.199. 6.


  1794.
  Tax
  
  109.391.60.


  1795.
  Tax
  
  115.955.17.


  1796.
  Part of annual interest converted into annuity
  20.000.  
  


  
  Tax
  102.912.48
  


  
  
  
  122.912.48.


  1797.
  Part of annual interest converted into annuity
  50.000.  
  


  
  Tax
  102.743.12.
  


  
  
  
  152.743.12.


  1798.
  Part of annual interest converted into annuity
  90.000.  
  


  
  Tax
  107.680.20.
  


  
  
  
  197.680.20.


  1799.
  Part of annual interest converted into annuity
  60.000.  
  


  
  Annuity of the first year now liberated by reembursement  of 1st. Loan
  103.199. 6
  


  
  Tax
  109.649.32.
  


  
  
  
  272.848.38.



  1800.
  Part of annual interest converted into annuity
  220.000.  
  


  
  Annuity of second year now liberated by reimbursement  of 2d. loan
  109.391.60.
  


  
  Part of arrears of interest to be applied for balance of annuity  of this year
  94.192. 4
  


  
  
  
  423.583.64


  
  But a supplementary provision will be to be made for the second year, equal to the sum of 94.192 dollars, and 4 cents, as the fund in that particular is not annual. This may also arise from arrears of interest
  
  


  
  The payment to be made on the 1st. of January 1802, may proceed from the following funds.
  
  


  
  Amount of annuity of 3d. year liberated by reimbursement  of 3d. loan
  115.955.17.
  


  
  Unappropriated arrears of interest
  200.000.  
  


  
  Temporary loan
  810.661.27.
  


  
  
  
  1.266.616.44



Treasury Department, November 30th. 1792.
Alexander HamiltonSecry: of the Treasy.
